MONROE, J-!’
Defendant was prosecuted, convicted, and sentenced for retailing liquor without a license, and he appealed to this court. It now appears from the affidavits of the district attorney and the sheriff! of Caddo, as, also, from a copy of the indictment that he has become a fugitive from justice, is under indictment for murder and is now residing in the republic of Prance. The Attorney General and district attorney therefore move that the appeal be dismissed. In State v. Wright, 32 La. Ann. 1017, 36 Am. Rep. 274, which appears to have been the first case of the kind brought to the attention of this-court, a delay was fixed within which the defendant was to be permitted to return and prosecute his appeal, otherwise (it was held) the appeal would be dismissed. In other similar cases, since decided, upon the court’s being satisfied as to the facts, the appeals have been dismissed; the now established rule being that, where a defendant who has appealed from a conviction and sentence in a criminal prosecution escapes, pending the appeal, and is shown to be a fugitive from justice, he is not entitled to be heard in this court, through counsel, and his appeal will be dismissed. State v. Edwards, 36 La. Ann. 863; State v. Mansfield, 38 La. Ann. 563; State v. Porter, 41 La. Ann. 402, 6 South. 337; State v. Craighead, 44 La. Ann. 968, 11 South. 629.
This appeal is therefore dismissed.